Citation Nr: 9924499	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-03 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable evaluation for status post 
tubal ligation/endometriosis.  

2.  Entitlement to a compensable evaluation for sinusitis. 


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1976 to 
September 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which, among other things, granted service 
connection for status post tubal ligation/endometriosis and 
for sinusitis, and assigned noncompensable evaluation for 
each, effective October 1, 1996, the date following the 
veteran's separation from service.  

A review of the record discloses that by rating decision in 
November 1998 service connection for migraine headaches was 
granted, and a noncompensable evaluation was assigned, 
effective October 1, 1996.  It was also determined that the 
October 1996 rating decision which failed to grant special 
monthly compensation for loss of use of a creative organ was 
clearly and unmistakably erroneous.  Accordingly, special 
monthly compensation was granted for loss of use of a 
creative organ, effective October 1, 1996.  These matters 
have not been developed for appellate review.  


FINDINGS OF FACT

1.  Other than notation of asymptomatic laparotomy scarring, 
recent examination showed no abnormalities of the abdomen or 
the pelvic area.  

2.  Recent X-ray studies of the sinuses were normal, and 
sinusitis was diagnosed by history only.  The record shows no 
indication of the presence of incapacitating episodes 
requiring prolonged antibiotic treatment, or several non 
incapacitating episodes each year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting, or a 
disability picture manifested by discharge or crusting or 
scabbing, with infrequent headaches.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for status post 
tubal ligation/endometriosis have not been met.  (38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.20, 4.116, Diagnostic Codes 7610 through 7615 (1998).  

2.  The criteria for a compensable evaluation for sinusitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.97, Diagnostic Codes 
6510 through 6514 (before and after October 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the claims are well grounded 
within the meaning of statutes and judicial construction.  38 
U.S.C.A. § 5107(a) (West 1991).  Essentially, the veteran has 
presented claims that are plausible.  Further, she has not 
alleged, nor does the evidence show, that any records which 
might have probative value, and which could be associated 
with the claims folder, but have not already been sought, are 
available.  The Board finds that the duty to assist the 
veteran, as mandated by § 5107(a), has been satisfied.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  When an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
the symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).  

Status Post Tubal Ligation/Endometriosis

A review of the evidence discloses that the appellant had 
several miscarriages in service, and underwent tubal ligation 
in September 1990.  A diagnosis of endometriosis was also 
made during service.  It was noted in her report of medical 
history made at the time of retirement examination in March 
1996, that endometriosis had been discovered in 1985 and was 
still current.  It was further related that removal of the 
fallopian tubes had been accomplished in 1990 due to problems 
which included continued miscarriages.  

The appellant was accorded a rating examination by VA in 
April 1998.  It was indicated that since her examination at 
the time of service discharge in September 1996, she had not 
been hospitalized or operated on.  Current medications 
included Motrin for endometrial pain and foot pain.  The 
veteran reported that following removal of the fallopian 
tubes in 1990 for control of endometrial lesions and for 
birth control purposes; she had not had any complications.  
She reportedly had "none to report" at the present time.  
On examination she was noted to have a laparotomy scar status 
post tubal removal for birth control purposes.  She indicated 
that she had had a total of seven miscarriages.  The 
pertinent diagnosis was status post tubal ligation, with 
residual, well healed laparoscopy scars.  

The applicable rating criteria for gynecological conditions 
reflect that under Diagnostic Code 7615, a noncompensable 
evaluation is warranted for symptoms that do not require 
continuous treatment.  A 10 percent evaluation is warranted 
for symptoms that require continuous treatment.  The next 
higher rating of 30 percent is assigned for symptoms not 
controlled by continuous treatment.  38 C.F.R. § 4.116, 
Diagnostic Code 7615.  

In view of the foregoing, the Board concludes that a 
compensable evaluation for the veteran's service-connected 
gynecological disorder is not in order at this time.  
Specifically, the most recent outpatient examination did not 
reflect any abnormal abdominal or pelvic findings, except for 
notation of a laparoscopic scar.  It was described as well 
healed.  The veteran herself stated that since service she 
had not been hospitalized or operated on for any gynecologic 
disorder, and it was indicated that she had not had any 
complications from the tubal ligation in 1990, and had none 
to report at the time of the 1998 examination.  Accordingly, 
there is no evidence that she experiences symptoms which 
require continuous treatment, and a compensable evaluation is 
therefore not in order at this time.  




Entitlement to a Compensable Rating for Sinusitis.

A review of the service medical records reflects that the 
appellant was treated for sinusitis on several occasions 
during the 1990's.  She was given Amoxicillin and Afrin nasal 
spray.  At the time of the report of medical history made in 
conjunction with retirement examination in March 1996, it was 
reported the last episode of sinusitis had occurred in 
October 1995.  It was manifested by frontal pain, post nasal 
drip, and cough.  She had received treatment with Ampicillin.  
On clinical examination sinuses were recorded as normal.  

The veteran was accorded a rating examination by VA in April 
1998.  Her medical records were reviewed at the time of the 
examination.  It was noted that since the most recent 
evaluation in September 1996, she had not been hospitalized 
or operated on.  She stated that sinus infections occurred 
about four times each year.  They were described as 
symptomatic, with sinus pain and green mucous discharge.  The 
pain was usually localized above the right eye.  She mostly 
treated the symptoms with Tylenol sinus medication, and did 
not seek medical consultation.  She reported that sinus X-ray 
studies had been positive in the past.  She recalled having 
received treatment with antibiotics on three occasions in 
1996.  She denied cigarette consumption for the past three 
years.  She had not undergone any sinus procedures, including 
sinus drainage or window placement.  

On examination her sinuses were nontender to palpation.  
Mucosa of the nose was noted to be erythematous and boggy.  
The pertinent diagnosis was sinusitis, by history, with a 
notation that the condition occurred intermittently.  It was 
stated that current manifestations included mild erythema and 
edema of the nasal mucosa, and negative sinus films.  The 
examiner noted there was no relationship between the 
veteran's migraine headaches (for which service connection is 
in effect) and her sinus headaches.  It was stated they 
occurred independently, and the symptoms associated with each 
condition were distinctly different.  

Initially, the Board notes that maxillary sinusitis is rated 
in the same fashion as ethmoid, frontal, and sphenoid 
sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.  

Before specifically addressing the question of the propriety 
of a higher rating for sinusitis, it is noted that the 
schedular criteria by which respiratory system disabilities 
are rated changed in early October 1996.  Accordingly, 
adjudication of a claim for a compensable rating for 
sinusitis must now include consideration of both the old and 
the new criteria.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  This rule of adjudication requires that the criteria 
most favorable to the veteran's claim be used.  

The rating criteria in effect prior to October 7, 1996, under 
38 C.F.R. § 4.97, Diagnostic Code 6514, provide that chronic 
sinusitis with X-ray manifestations only, with symptoms 
either mild or occasional, warranted a noncompensable 
evaluation.  When the symptoms are moderate, with discharge 
or crusting or scabbing, infrequent headaches, a 10 percent 
evaluation is warranted.  The next higher rating of 
30 percent is assigned when the symptoms are severe, with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge, or crusting reflecting 
purulence.  The maximum rating of 50 percent is appropriate 
where the disability is postoperative, following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or with severe symptoms after repeated operations.  

Effective October 7, 1996, the rating criteria for sinusitis 
were revised as follows:  A noncompensable evaluation is 
warranted for sinusitis as detected by X-ray only.  A 10 
percent evaluation is warranted for 1 or 2 incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 4 
to 6 weeks) antibiotic treatment, with 3 to 6 non 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  The 
next higher rating of 30 percent is warranted when there are 
3 or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting 4 to 6 weeks) antibiotic 
treatment, or more than six non incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  The maximum rating of 50 
percent is assigned following radical surgery, with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain, and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  (A 
note following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.)  38 C.F.R. § 4.97 (1998).  

In evaluating the disorder under the criteria set forth in 38 
C.F.R. § 4.97 prior to October 7, 1996, the Board notes that 
the 10 percent rating for sinusitis was warranted for 
moderate disability, with discharge or crusting or scabbing, 
and infrequent headaches.  However, as noted above, at the 
time of the April 1998 VA examination, the appellant's 
sinuses were nontender to palpation, and X-ray studies were 
negative.  No more than mild erythema and edema of the nasal 
mucosa were indicated.  In view of the foregoing, the Board 
concludes that the evidence demonstrates that the veteran has 
not documented sufficient incapacity resulting from her 
sinusitis to warrant the assignment of a compensable 
evaluation under the old criteria.  The Board notes that 
while she has reported having received antibiotics in the 
past, there are no clinical records reflecting recent 
antibiotic treatment and at the time of the April 1998 
examination she was not taking any antibiotics.  Also, as 
noted above, the X-rays at that time were entirely negative.  
Accordingly, a noncompensable evaluation is the most 
appropriate rating under the old criteria for the veteran's 
sinusitis.  

Under the new rating criteria, the veteran is not shown to 
have 1 or 2 incapacitating episodes per year requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 
to 6 non incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting, so as to 
warrant the assignment of a 10 percent rating under the new 
criteria.  There are no postservice clinical records 
reflecting treatment for active sinusitis in the recent past, 
including prolonged antibiotic treatment.  The service 
medical records do not reflect the frequency of treatment 
required for a compensable evaluation.  Also, the sinus films 
at the time of the recent VA examination were negative.  
Under the new criteria, the disability does not more nearly 
approximate the criteria for a compensable rating.  
Accordingly, the noncompensable rating currently in effect is 
proper under the new criteria.  

The Board finds that on the basis of all of the evidence of 
record, an increased evaluation for the service-connected 
sinusitis is not warranted under either the former or the 
current rating criteria.  Therefore, the benefits sought on 
appeal are denied.  


ORDER

A compensable rating for status post tubal 
ligation/endometriosis is denied.  

A compensable rating for sinusitis is denied.  



		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals




 


